DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, line 12: “and” should be added at the end of the line.
Claim 2, line 16: “and” should be added at the end of the line.
Claim 2, line 19: “that is to say to the first membrane” should be deleted because it is already recited that the stream comprising ethane and ethylene as obtained in step (g) is fed to the membrane used in step (d) and therefore stating that the membrane is “the first membrane” is unnecessary and may lead to confusion of whether there is antecedent basis for reciting “the first membrane”. 
Claim 3, line 7: “and” should be added at the end of the line.
Claim 4, line 11: “and” should be added at the end of the line.
Claim 4, line 14-15: “that is to say to the first membrane” should be deleted because it is already recited that the stream comprising ethane and ethylene as obtained in step (gA) is fed to the membrane used in step (d) and therefore stating that the membrane is “the first membrane” is unnecessary and may lead to confusion of whether there is antecedent basis for reciting “the first membrane”.
Claim 5, line 7: “and” should be added at the end of the line.
Claim 6, line 12: “and” should be added at the end of the line.
Claim 7, line 12: “and” should be added at the end of the line.
Claim 8, line 12: “and” should be added after “methane;” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "preferably” and “more preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The preferences recited in the claim lead to confusion as it is not clear whether the claimed narrower preferences are a limitation and therefore the metes and bounds of the claim are not clearly set forth. For purposes of examination, step (d) of claim 1 will be interpreted as only requiring a membrane and does not necessarily require a metal cation, silver ions or copper ions. 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

 Regarding claim 2, the phrases "preferably” and “more preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The preferences recited in the claim lead to confusion as it is not clear whether the claimed narrower preferences are a limitation and therefore the metes and bounds of the claim are not clearly set forth. For purposes of examination, step (g) of claim 2 will be interpreted as only requiring a membrane and does not necessarily require a metal cation, silver ions or copper ions. 
Claim 4 is indefinite for reciting “wherein in step (d) a stream comprising ethane and methane and a stream comprising ethylene and ethane are obtained” because it is unclear whether the recited streams are the same streams obtained in step (d) of claims 1 and 3. Claim 1 step (d) recites obtaining a stream comprising ethane and a stream comprising ethylene, and claim 3 recites “the stream comprising ethane as obtained in step (d)”. It is unclear if claim 4 is meant to further require the process to produce two additional streams in step (d) for a total of four streams (i.e. a stream comprising ethane, a stream comprising ethylene, a stream comprising ethane and methane, and a stream comprising ethylene and ethane) or if claim 4 is requiring the stream comprising ethane recited in step (d) to further comprise methane and the stream comprising ethylene recited in step (d) to further comprise ethane. Claim 3 already recites that the stream comprising ethane additionally comprises methane. The specification appears to disclose that the stream comprising ethane obtained in step (d) may also comprise methane and the stream comprising ethylene obtained in step (d) may also comprise ethane. Therefore, for purposes of examination, the streams recited in claim 4 will be interpreted as the same streams recited in step (d) of claims 1 and 3, further comprising methane and ethane, respectively. 
 Regarding claim 4, the phrases "preferably” and “more preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The preferences recited in the claim lead to confusion as it is not clear whether the claimed narrower preferences are a limitation and therefore the metes and bounds of the claim are not clearly set forth. For purposes of examination, step (gA) of claim 4 will be interpreted as only requiring a membrane and does not necessarily require a metal cation, silver ions or copper ions. 
Claim 5 is indefinite for reciting “wherein in step (d) a stream comprising ethane and methane and a stream comprising ethylene and ethane are obtained” because it is unclear whether the recited streams are the same streams obtained in step (d) of claims 1 and 3. Claim 1 step (d) recites obtaining a stream comprising ethane and a stream comprising ethylene, and claim 3 recites “the stream comprising ethane as obtained in step (d)”. It is unclear if claim 5 is meant to further require the process to produce two additional streams in step (d) for a total of four streams (i.e. a stream comprising ethane, a stream comprising ethylene, a stream comprising ethane and methane, and a stream comprising ethylene and ethane) or if claim d is requiring the stream comprising ethane recited in step (d) to further comprise methane and the stream comprising ethylene recited in step (d) to further comprise ethane. Claim 3 already recites that the stream comprising ethane additionally comprises methane. The specification appears to disclose that the stream comprising ethane obtained in step (d) may also comprise methane and the stream comprising ethylene obtained in step (d) may also comprise ethane. Therefore, for purposes of examination, the streams recited in claim 5 will be interpreted as the same streams recited in step (d) of claims 1 and 3, further comprising methane and ethane, respectively. 

Claim 6 is indefinite for reciting “wherein at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) is subjected to distillation, resulting in a stream comprising methane and a stream comprising ethylene, ethane and methane which latter stream is fed to step (d)” because it is unclear whether the “latter stream” is fed in addition to the at least a part of the gas stream comprising ethylene, ethane and methane that is passed through a membrane as recited in step (d) of claim 1. As written, claim 1 requires only a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) to be passed through the membrane and claim 6 only requires a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) to be subjected to distillation. Therefore, one may interpret the claims as taking two separate portions of the gas stream comprising ethylene, ethane and methane as obtained in step (c), passing a first portion through a membrane and subjecting a second portion to distillation to remove methane and produce a second stream comprising ethylene, ethane and methane which is fed to step (d). However, the specification appears to suggest that before carrying out step (d) the gas stream comprising ethylene, ethane and methane as obtained in step (c) may be separated into a stream comprising methane and a stream comprising ethylene, ethane and optionally methane which is subjected to step (d) (see page 11, lines 8-13 of Applicant’s specification). This would suggest that the “latter stream” is equivalent to the at least a part of the gas stream recited in step (d) of claim 1 and not a separate stream. Clarification is requested. For purposes of examination, claim 6 will be interpreted as requiring that before step (d), at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) is subjected to distillation to produce a stream comprising methane and the at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) that is fed to step (d).

Claim 6 recites the limitation "the stream comprising ethane and methane" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 and claim 6 do not recite a stream comprising ethane and methane being obtained and therefore it is unclear as to what stream is being referred to. Claim 1 does not recite that methane is to be obtained in step (d) with ethane and therefore it is unclear if the claimed stream of claim 6 is a separate stream comprising ethane and methane stream, then the stream comprising ethane recited in claim 1. The specification appears to suggest that the ethane stream of step (d) may also comprise methane. Therefore, for purposes of examination, claim 6 will be interpreted as requiring the stream comprising ethane of step (d) to further comprise methane. 

Claim 7 is indefinite for reciting “wherein at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) is fed to a first Pressure Swing Adsorption (PSA) unit, resulting in a stream comprising methane and a stream comprising ethylene, ethane and methane which latter stream is fed to step (d)” because it is unclear whether the “latter stream” is fed in addition to the at least a part of the gas stream comprising ethylene, ethane and methane that is passed through a membrane as recited in step (d) of claim 1. As written, claim 1 requires only a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) to be passed through the membrane and claim 7 only requires a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) to be fed to the PSA unit. Therefore, one may interpret the claims as taking two separate portions of the gas stream comprising ethylene, ethane and methane as obtained in step (c), passing a first portion through a membrane and feeding a second portion to PSA unit to remove methane and produce a second stream comprising ethylene, ethane and methane which is fed to step (d). However, the specification appears to suggest that before carrying out step (d) the gas stream comprising ethylene, ethane and methane as obtained in step (c) may be separated into a stream comprising methane and a stream comprising ethylene, ethane and optionally methane which is subjected to step (d) (see page 11, lines 8-13 of Applicant’s specification). This would suggest that the “latter stream” is equivalent to the at least a part of the gas stream recited in step (d) of claim 1 and not a separate stream. Clarification is requested. For purposes of examination, claim 7 will be interpreted as requiring that before step (d), at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) is fed to the PSA unit to produce a stream comprising methane and the at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) that is fed to step (d).

Claim 7 recites the limitation "the stream comprising ethane and methane" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 and claim 7 do not recite a stream comprising ethane and methane being obtained and therefore it is unclear as to what stream is being referred to. Claim 1 does not recite that methane is to be obtained in step (d) with ethane and therefore it is unclear if the claimed stream of claim 7 is a separate stream comprising ethane and methane stream, then the stream comprising ethane recited in claim 1. The specification appears to suggest that the ethane stream of step (d) may also comprise methane. Therefore, for purposes of examination, claim 7 will be interpreted as requiring the stream comprising ethane of step (d) to further comprise methane. 

Claim 8 is indefinite for reciting “wherein at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) is fed to a first Pressure Swing Adsorption (PSA) unit, resulting in a stream comprising methane and ethane and a stream comprising ethylene and ethane which latter stream is fed to step (d) to obtain a stream comprising ethane and ethylene and a stream comprising ethylene” because it is unclear if the latter stream comprising ethylene and ethane from the PSA unit is fed in addition to the at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) that is passed through a membrane as recited in step (d) of claim 1. As written, claim 1 requires only a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) to be passed through the membrane and claim 8 only requires a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) to be fed to the PSA unit. Therefore, one may interpret the claims as taking two separate portions of the gas stream comprising ethylene, ethane and methane as obtained in step (c), passing a first portion through a membrane and feeding a second portion to PSA unit to obtain a stream comprising ethane and methane and a second stream comprising ethylene and ethane which is fed to step (d). It is further made unclear whether the stream comprising ethylene and ethane is additional or the same stream as that recited in claim 1 because claim 1 requires that the stream comprise methane whereas claim 8 does not appear to require. Additionally, claim 1 produces a stream comprising ethane and a stream comprising ethylene, whereas claim 8 produces a stream comprising ethane and ethylene and a stream comprising ethylene in step (d), and therefore it is unclear if the streams obtained in step (d) of claim 1 are the same as the streams being obtained in step (d) of claim 8. It would appear that the latter stream fed to step (d) is not an additional stream to the at least a part of the stream comprising ethylene, ethane and methane obtained in step (c) in view of the specification, however, because it still remains unclear as to what streams are meant to be further limiting of streams recited in claim 1 and what streams (if any) are separate additional streams. Clarification is requested. For purposes of examination, the latter stream of claim 8 will be interpreted as  the at least a part of the gas stream comprising ethylene, ethane and methane as obtained in step (c) that is fed to step (d) as recited in claim 1 similarly as shown in Applicant’s Figure 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jonnavittula et al. (US 2018/0169561 A1), in view of Sarsani et al. (US 2019/0169090 A1).
In regards to claim 1, Jonnavittula discloses a method for oxidative coupling of methane (OCM) comprising:
feeding oxygen and methane to an OCM reactor with an OCM catalyst and producing an OCM product comprising ethylene, ethane, methane, carbon dioxide and water ([0069]; [0084]; [0088]; [0165]; Fig. 1, reference number 101; Fig. 18, reference number 1803);
passing the OCM product to a compressor and a separation system comprising pretreatment units, such as impurity and CO2 removal units, wherein the separation system may comprise moisture removal (i.e. water removal) and CO2 removal, and producing a stream comprising methane, ethane and ethylene ([0088]; [0165] – a stream comprising C-1 methane and C2 olefins and paraffins 1807; Fig. 1, reference numbers 102-105; Fig. 18, reference number 1805); and
passing at least a part of the stream comprising methane, ethane and ethylene from the pretreatment unit to separation units including membrane separation to obtain a stream comprising ethane and a stream comprising ethylene, wherein the membrane may comprise an Ag ion based membrane ([0088]; [0165]; Fig. 1, reference numbers 105, 114 and 115; Fig. 18, reference numbers 1808 and 1811). 
Jonnavittula does not appear to explicitly disclose removing water from the OCM product by cooling the OCM product to obtain a liquid stream comprising water and a gas stream comprising ethylene, ethane, methane and carbon dioxide. 
However, Sarsani, directed to a process of oxidative coupling of methane, teaches that water is a product of the OCM reaction which can be removed from the product mixture by compressing and cooling the OCM product to promote water condensation and removal ([0049]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Jonnavittula by cooling the OCM product to obtain a liquid stream comprising water and a gas stream comprising ethylene, ethane, methane and carbon dioxide in a cooling tower or water quench vessel as taught by Sarsani for removing water because Jonnavittula and Sarsani are both directed to oxidative coupling of methane, Jonnavittula teaches compressing and moisture removal systems, but is silent in regards to specific systems, Sarsani teaches a known water removal system and technique involving cooling the OCM product in a cooling tower or water quench vessel to promote water condensation and removal, and this involves applying a known water removal separation system and technique to a similar OCM process to yield predictable results. 

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for oxidative coupling of methane comprising the specific separation sequences recited in claims 2-8. 
The closest prior art of record, Jonnavittula et al. (US 2018/0169561 A1), discloses a method for oxidative coupling of methane (OCM) comprising:
feeding oxygen and methane to an OCM reactor with an OCM catalyst and producing an OCM product comprising ethylene, ethane, methane, carbon dioxide and water ([0069]; [0084]; [0088]; [0165]; Fig. 1, reference number 101; Fig. 18, reference number 1803);
passing the OCM product to a compressor and a separation system comprising pretreatment units, such as impurity and CO2 removal units, wherein the separation system may comprise moisture removal (i.e. water removal) and CO2 removal, and producing a stream comprising methane, ethane and ethylene ([0088]; [0165] – a stream comprising C-1 methane and C2 olefins and paraffins 1807; Fig. 1, reference numbers 102-105; Fig. 18, reference number 1805); and
passing at least a part of the stream comprising methane, ethane and ethylene from the pretreatment unit to separation units including membrane separation to obtain a stream comprising ethane and a stream comprising ethylene, wherein the membrane may comprise an Ag ion based membrane ([0088]; [0165]; Fig. 1, reference numbers 105, 114 and 115; Fig. 18, reference numbers 1808 and 1811). 
Jonnavittula teaches embodiments in which the gas stream comprising ethylene, ethane and methane, after pretreatment involving CO2 removal, may be passed to a C1/C2+ separation which may be a PSA or membrane unit ([0165]; Fig. 18, reference number 1808). The resulting C2+ stream may then be passed to an olefin/paraffin separation that can be a membrane separation to produce an olefins stream comprising ethylene and a paraffins stream comprising ethane ([0165]; Fig. 18, reference numbers 1810 and 1811). 
In regards to claim 2, Jonnavittula fails to disclose that a stream comprising ethane and methane is obtained after the membrane separation and fed to a distillation column to obtain a stream comprising ethane and a stream comprising methane. Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a distillation section, however, the distillation separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claims 3-5, Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a PSA unit, however, the separation section separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claim 6, Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and while it may be obvious in view of a secondary reference to use a distillation column/demethanizer as the methane separator 1808, Jonnavittula does not further disclose or suggest that a stream comprising ethane and methane will be obtained after membrane separation which can be passed to a PSA unit to obtain a stream comprising ethane and a stream comprising methane. Jonnavittula teaches that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a PSA unit, however, the separation section separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claim 7, Jonnavittula teaches that methane will be removed in separation unit 1808 which can be a PSA unit and returned to the OCM reactor, and that the paraffin stream comprising ethane can be passed to a separation system 1815 such as a PSA unit, however, the separation section separates ethane from C3+ and does not obtain a stream comprising ethane and a stream comprising methane as required by the claim ([0165]).
In regards to claim 8, Jonnavittula teaches that methane will be removed in separation unit 1808 and returned to the OCM reactor, and that a paraffin stream comprising ethane and an olefin stream comprising ethylene will be obtained after membrane separation ([0165]). While the paraffin stream may contain some amount of ethylene impurity, Jonnavittula fails to suggest that the ethane stream should be recycled back to the separator 1808/first PSA unit and fails to disclose passing the methane containing stream 1809 to a second PSA unit to separate ethane and methane ([0165]). 
Therefore, Jonnavittula fails to disclose or reasonably suggest the subsequent separations as recited in claims 2-8, specifically failing to disclose or reasonably suggest separating a stream comprising ethane and methane after membrane separation in a distillation column or PSA unit to obtain a stream comprising ethane and a stream comprising methane. Jonnavittula teaches that methane is separated in separator 1808 and recycled to the OCM reactor, and a paraffin stream comprising ethane can be separated in a distillation or PSA unit to obtain an upper stream comprising ethane and a bottom stream comprising C3+. While the general concept of separation of methane and ethane by distillation and PSA units is known in the art (see for example Radaelli et al. (US 2017/0297975 A1) which discloses a demethanizer to separate methane from C2+; and PSA units are taught by Jonnavittula), the separation of methane is carried out prior to membrane separation of ethane and ethylene in front end demethanizer or front end PSA units. 
As such, claims 2-8 are indicated as containing allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radaelli et al. (US 2017/0297975 A1) discloses a process for oxidative coupling of methane comprising an OCM reactor 128, water removal 106, CO2 removal 108, demethanizer 112 and separation unit 116 for obtaining an ethane stream 126 and an ethylene stream 118 (Fig. 1; [0102]). Radaelli discloses a similar process and separation sequence as claimed, however, fails to disclose the use of membrane separation for the separation of ethane and ethylene streams. 
Sarsani et al. (US 2017/0137355 A1), discloses a process comprising an OCM reactor, a water quench to remove water, a CO2 separator, a front-end demethanizer, and a deethanizer and C2 splitter for obtaining an ethylene stream and a ethane stream (Fig. 1). Sarsani does not disclose using a membrane separation as claimed. 
Hughes et al. (U.S. Patent No. 3,758,605), discloses separation of unsaturated hydrocarbons such as ethylene from ethane and methane using a membrane comprising metal ions such as noble metal or copper metal ions (Abstract). Hughes is considered to teach the general concept of separating ethylene from ethane and methane using membranes containing metal ions and is relevant to claimed step (d) of Applicant’s claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772